DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
09/06/2022.

Status of Rejections
All other previous rejections are maintained.

Claims 1-2 and 5-15 are pending and under consideration for this Office Action.

Claims
Line 7 of claim 1 reads “shapped” instead of “shaped”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2 and 5-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou (US 2003/0192784 A1) in view of Jiang et al (“Thickness effects of a carbon-supported platinum catalyst layer on the electrochemical reduction of oxygen in sulfuric acid solution”, Journal of Electroanalytical Chemistry, 577, pages 107-115, 2005), Kao et al (“Electrocatalysis by Electrodeposited Spherical Pt Microparticles Dispersed in a Polymeric Film Electrode”, Journal of the American Chemical Society, 106, pages 473-46, 1984), Yang et al (“Electrodeposited platinum microparticles in a sulfonate-polyaniline film for the electrosorption of methanol and sorbitol”, Electrochemica Acta, 44, pages 207-218, 1998), and Zhou et al (US 2005/0014636 A1, referred to as Rueter herein). 

Claim 1: Zhou discloses an electrode (see e.g. abstract of Zhou) comprising: 
a conductive metal substrate (see e.g. [0033] of Zhou), selected from a group consisting of platinum, iridium, rhodium, gold, tantalum, titanium, and niobium (see e.g. [0034] of Zhou) having a basic surface area defined by its geometric shape (inherent to any three dimensional object); and 
a surface coating (platinum, see e.g. [0033] of Zhou) having a rough configuration (see e.g. [0027] of Zhou) and an increased surface area at least 5 times the basic surface area (see e.g. abstract of Zhou) with bead shaped grains (see e.g. Fig 1 of Zhou) between 0.5-15 µm in size (see e.g. [0027] of Zhou), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Zhou does not explicitly teach a surface coating of 0.1 µm to 5 µm. Zhou teaches that the thickness of the coating effects the useable life the electrode (see e.g. [0038] of Zhou). Specifically, Zhou teaches that platinum black has difficulties because it breaks apart at certain thicknesses (see e.g. [0009] of Zhou) and that their platinum layer is more resilient (see e.g. [0011] of Zhou). Although, Zhou prefers a thickness above 10  µm, this is just a preferred embodiment for a longer electrode life (see e.g. [0038] of Zhou). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrode of Zhou by adjusting the thickness of the coating layer to get the desired electrode characteristics. Furthermore, Zhou discusses a possible limit the coating at around 30 µm (see e.g. [0038] of Zhou). Jiang teaches that platinum catalyst layers should have a minimum thickness of 2-4 µm for “reasonable activity” and that increasing the thickness increases Pt utilization and activity (see e.g. abstract of Jiang). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention that the thickness would range between 2 and 30 µm, which overlaps the claimed range of 1.0 µm to 5.0 µm. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Zhou does not explicitly teach that the bead shaped grains consists of a regular shape. However, regular bead shaped grains are known within the electrode art. For example, both Kao (see e.g. Fig 1B) and Yang (see e.g. Fig 4(e)) teach regular bead shaped grains for platinum catalysts. Additionally, Rueter teaches that uniform particle size and shape is a desired characteristic for catalysts (see e.g. [0014] of Reuter). The core inventive concept of Zhou is a catalytic coating of platinum that has a higher surface area than smooth platinum (see e.g. [0007] of Zhou). There is no teaching or suggestion that having a more uniform form of the bead shape in Zhou would render the electrode unsuitable. Furthermore, MPEP § 2144.04 IV B states that a change in shape absent a teaching to the contrary is an obvious modification. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have modified the electrode of Zhou by changing the fractal bead shape into a more uniform and regular bead shape as shown in Kao and Yang because Kao and Yang show these are recognized platinum bead shapes in the electrode art and uniform sizes and shapes for catalysts are desired characteristics for catalysts. 

Claim 2: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said surface coating has an increased surface area of at least 5 times the basic surface area (X 2 5, see e.g. abstract of Zhou), which overlaps with the claimed range of 50 times to 200 times the basic surface area. MPEP § 2144.05 | states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 5: Zhou does not explicitly teach a surface coating of 2 µm to 4 µm. Zhou teaches that the thickness of the coating effects the useable life the electrode (see e.g. [0038] of Zhou). Specifically, Zhou teaches that platinum black has difficulties because it breaks apart at certain thicknesses (see e.g. [0009] of Zhou) and that their platinum layer is more resilient (see e.g. [0011] of Zhou). Although, Zhou prefers a thickness above 10  µm, this is just a preferred embodiment for a longer electrode life (see e.g. [0038] of Zhou). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrode of Zhou by adjusting the thickness of the coating layer to get the desired electrode characteristics. Furthermore, Zhou discusses a possible limit the coating at around 30 µm (see e.g. [0038] of Zhou). Jiang teaches that platinum catalyst layers should have a minimum thickness of 2-4 µm for “reasonable activity” and that increasing the thickness increases Pt utilization and activity (see e.g. abstract of Jiang). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention that the thickness would range between 2 and 30 µm, which overlaps the claimed range of 2 µm to 4 µm. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 6: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said surface coating has an adhesive strength as measured by critical load greater than 35 mNs (see e.g. claim 9).

Claim 7: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said surface coating has a hemispherical configuration (see e.g. Fig 1 of Zhou).

Claim 8: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said surface coating consists of particles of regular bead shape (see e.g. Fig 1B of Kao and  Fig 4(e) of Yang) and a particle size of 0.5 µm to 15 µm (see e.g. [0027] of Zhou), which overlaps with the claimed range of 0.1 µm to 1.5 µm.

Claim 9: Zhou does not explicitly teach that the relation of surface area to the thickness of said surface coating is 3.0 F/cm3 to 6.0 F/cm3. However, Zhou teaches that the thickness affects the usable life of the electrode (see e.g. [0038] of Zhou) and that “This rough and porous fractal structure increases the electrochemically active surface area of the platinum surface” (see e.g. [0027] of Zhou). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the surface coating of Zhou in view of Jiang, Kao, Yang, and Rueter to get the desired electrode life and to adjust the surface area to get the desired surface area resulting from the rough deposition. Adjusting the thickness and the surface area would adjust the relation of surface area to the thickness of said surface coating.

Claim 10: Zhou does not explicitly teach that the relation of surface area to the thickness of said surface coating is 4.1 F/cm3 to 5.7 F/cm3. However, Zhou teaches that the thickness affects the usable life of the electrode (see e.g. [0038] of Zhou) and that “This rough and porous fractal structure increases the electrochemically active surface area of the platinum surface” (see e.g. [0027] of Zhou). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the surface coating of Zhou in view of Jiang, Kao, Yang, and Rueter to get the desired electrode life and to adjust the surface area to get the desired surface area resulting from the rough deposition. Adjusting the thickness and the surface area would adjust the relation of surface area to the thickness of said surface coating.

Claim 11: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said conductive substrate comprises one or more of the following metals platinum, iridium, rhodium, gold, tantalum, titanium, or niobium (see e.g. [0034] of Zhou). 

Claim 12: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said conductive substrate comprises one or more of the following metals platinum, iridium, rhodium, tantalum, titanium, or niobium (see e.g. [0034] of Zhou). 

Claim 13: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said surface coating is biocompatible (see e.g. claim 3 of Zhou).

Claim 14: Zhou in view of Jiang, Kao, Yang, and Rueter discloses that said surface coating does not contain lead (see e.g. claim 4 of Zhou).

Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou in view of Jiang, Kao, Yang, and Rueter as applied to claim 1 and in further view of Morris et al (US 5,473,812). 

Claim 15: Zhou does not explicitly teach that said surface coating comprises palladium. Zhou teaches the electrode is used for stimulating body tissue (see e.g. [0005] of Zhou) and that platinum is used for its electrical characteristics, biocompatibility, and stability (see e.g. [0007] of Zhou). Morris teaches that there are alternative materials to platinum for use with body issue, including palladium (see e.g. connecting paragraph of col 7 and 8 of Morris). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Zhou in view of Jiang, Kao, Yang, and Rueter by replacing the platinum with palladium as taught in Morris because Morris teaches that palladium can be used instead of platinum for electrode used with body tissue and KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.

Response to Arguments
Applicant's arguments filed on 09/06/2022 have been fully considered but they are not persuasive. 

On page(s) 4, the Applicant argues that Zhou does not disclose a thinner coating thickness. This is not considered persuasive. As stated by the Applicant, “it is clear that the coating of Zhou can be made thinner”. Zhou discloses that a thickness of at least 10 µm is a preferred embodiment for a longer electrode life (see e.g. [0038] of Zhou), which does not teach away from a thinner coating. Additionally, Jiang provides guidance on thinner platinum coatings with reasonable activity. 

On page (4), the Applicant argues that the thickness of 11 µm is necessary for the desired surface area. This is not considered persuasive. Zhou discloses that this surface area comes from the roughness and structure of the platinum and not from a thickness (see e.g. [0027] of Zhou). 

On page (4), the Applicant argues that Zhou does not teach a regular bead shaped particle. This is not considered persuasive. The rejection does not argue that Zhou discloses this feature and relies on Kao, Yang, and Rueter for rendering this limitation regarding the shape obvious. 

On page(s) 4-5, the Applicant argues that Jaing, Kao, and Yang disclose polymer substrates, which are likely not conductive and would not function as electrodes. This is not considered persuasive because the primary reference Zhou discloses a conductive substrate (see e.g. [0033] of Zhou) and there is no indication in Jaing, Kao, or Yang that a conductive substrate is not suitable for bead shaped platinum. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795